COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-05-429-CV
 
 
IN RE GLENN HARRISON AND
MARA HARRISON                       RELATORS
 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators= petition
for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A:   LIVINGSTON, J.; CAYCE,
C.J.; and HOLMAN, J.
 
HOLMAN, J., not participating.
 
DELIVERED: December 12, 2005




    [1]See
Tex. R. App. P. 47.4.